Case 2:17-cv-06980-NG-RLM Document 171 Filed 03/19/21 Page 1 of 4 PageID #: 1665




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------------x
 SUFFOLK COUNTY WATER AUTHORITY,

                                    Plaintiff,                                      SCHEDULING ORDER

                  -against-                                                         17-CV-6980 (NG)(RLM)

 THE DOW CHEMICAL COMPANY, FERRO
 CORPORATION, and VULCAN MATERIALS
 COMPANY,

                                     Defendants.
 -------------------------------------------------------------------------------x
 AND RELATED CASES:
 2:18-cv-07266 (NG); 2:18-cv-07272 (NG); 2:18-cv-07279 (NG);
 2:18-cv-07281 (NG); 2:19-cv-01351 (NG); 2:18-cv-07269 (NG);
 2:19-cv-01404 (NG); 2:18-cv-07271 (NG); 2:18-cv-07278 (NG);
 2:19-cv-01348 (NG); 2:19-cv-00085 (NG); 2:18-cv-07282 (NG);
 2:19-cv-02490 (NG); 2:19-cv-02990 (NG); 2:19-cv-02973 (NG);
 2:19-cv-02974 (NG); 2:19-cv-02975 (NG); 2:19-cv-03059 (NG);
 2:19-cv-03197 (NG); 2:18-cv-07277 (NG); 2:19-cv-02150 (NG);
 2:19-cv-03570 (NG); 2:19-cv-02986 (NG); 2:19-cv-05632 (NG);
 2:19-cv-05775 (NG); 2:19-cv-05825 (NG)
 -------------------------------------------------------------------------------x

         In a letter-motion filed on March 9, 2021 (“Joint Mot.”), as docket entry (“DE”) #170

 in the first-filed of these related cases, Suffolk County Water Authority v. The Dow Chemical

 Co., et al., 17cv6980 (NG)(RLM) (the “SCWA case”), the parties offer competing proposed

 schedules for completing discovery in the SCWA case, which the undersigned judges have

 determined will be prioritized for discovery purposes and, presumptively, for scheduling

 dispositive motions and/or trial. See Scheduling Order (Feb. 17, 2021) (“2/17/21 Scheduling

 Order”), DE #168. Plaintiffs have proposed a schedule pursuant to which the second round of

 expert disclosures would be completed by August 8, 2022, see Joint Mot. at 5; defendants, on
Case 2:17-cv-06980-NG-RLM Document 171 Filed 03/19/21 Page 2 of 4 PageID #: 1666




 the other hand, propose a timeline with uncertain dates, pursuant to which the parties would

 conduct discovery into 2024 on what defendants characterize as “focus wells,” with nearly

 another three years of discovery on the remaining wells in the SCWA case in the event the

 focus-well approach does not yield a resolution of that action, see id. at 8-9.

        As plaintiffs rightly observe, see id. at 3, defendants have failed to establish how a

 focus-well approach would streamline the resolution of the various cases. Defendants’ offer to

 provide “more information on the rationale and mechanics” of their proposal, see id. at 10, is,

 simply put, too little too late; the Court needs no further briefing on this issue. Having

 considered the parties’ dueling proposals, and in exercising our judicial discretion over

 scheduling matters, the two judges assigned to these cases jointly reject defendants’ request to

 adopt a focus-well approach in the SCWA case. Nor do we find persuasive defendants’

 fallback position, i.e., that without focus wells, defendants need an additional 60 months (i.e.,

 five years) of discovery in the first-filed case alone. See id. at 9-10.

        Further observations are in order. First, defendants complain that, as of the filing of

 the parties’ Joint Motion, 11 of the 27 plaintiffs in the related cases had provided no

 information whatsoever in response to an interrogatory served by defendants more than a year

 ago, on January 21, 2020, requesting identification of the source of the dioxane contamination

 in the wells, and that the remaining plaintiffs had provided information as to only about “60 of

 the 500-plus wells at issue.” Id. at 5. The discovery schedule set forth herein in the SCWA

 case assumes that the parties will be responding to discovery demands in a timely and


                                                  2
Case 2:17-cv-06980-NG-RLM Document 171 Filed 03/19/21 Page 3 of 4 PageID #: 1667




 reasonable manner. To the extent that plaintiffs’ interrogatory responses remain lacking or

 incomplete, they are directed to cure those omissions by April 16, 2021, and to file a

 certification with the Court by April 19, 2021, confirming that they have done so. Should

 defendants – or, for that matter, any parties – require judicial intervention in order to obtain

 responses to discovery demands and thus to comply with the Court’s discovery schedule, they

 should promptly file letter-motions with the magistrate judge, after first attempting to resolve

 the issue informally with opposing counsel.

        Secondly, in order to provide a measure of certainty as to the dates of the various

 deadlines set by the Court, and to avoid further delays resulting from unnecessary motion

 practice, the Court, on reflection, modifies that aspect of its Scheduling Order of February 17,

 2021, providing for the addition of third-party defendants “by agreement or with leave of the

 Court following a request for a premotion conference.” 2/17/21 Scheduling Order at 2.

 Instead, the Court is fixing a firm deadline for adding third-party defendants, without requiring

 agreement or leave of the Court. In addition, proof of service on any third-party defendant

 must be served within 21 days of the filing of claims against that third-party defendant.

        The Court sets the following schedule for discovery:




                                                  3
Case 2:17-cv-06980-NG-RLM Document 171 Filed 03/19/21 Page 4 of 4 PageID #: 1668




  Substantial Completion of Party Document              March 31, 2021
  Discovery (outstanding requests)
  Joint status reports due (approximately every         June 3, 2021 forward
  90 days)
  Deadline to add third-party defendants in any         July 16, 2021
  of the 27 cases
  Commencement of party (and consultant)                September 8, 2021
  depositions in all 27 cases, as per the Court’s
  2/17/21 Scheduling Order at 2
  Completion of Fact Discovery in SCWA and              June 3, 2022
  date for submissions regarding additional
  prioritized cases, as per the Court’s 2/17/21
  Scheduling Order at 2
  Affirmative expert reports due in the SCWA            September 2, 2022
  case
  Responsive expert reports due in the SCWA             November 1, 2022
  case
  Completion of expert depositions in the               December 2, 2022
  SCWA case


          SO ORDERED.

 Dated:     Brooklyn, New York
            March 19, 2021


 /s   Nina Gershon                                        /s   Roanne L. Mann
 NINA GERSHON                                             ROANNE L. MANN
 UNITED STATES DISTRICT JUDGE                             UNITED STATES MAGISTRATE JUDGE




                                                    4
